     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone:323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                          )    Case No.
     TERRY FABRICANT, individually          )
12
     and on behalf of all others similarly  )    CLASS ACTION
13   situated,                              )
14                                          )    COMPLAINT FOR VIOLATIONS
     Plaintiff,                             )    OF:
15                                          )
16          vs.                             )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
17
     SCALE PAYMENTS CORP., and              )               ACT [47 U.S.C. §227(b)]
18   DOES 1 through 10, inclusive, and each )       2.      WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
19   of them,                               )               CONSUMER PROTECTION
                                            )               ACT [47 U.S.C. §227(b)]
20   Defendant.                             )
21                                          )
                                            )    DEMAND FOR JURY TRIAL
22
                                            )
23                                          )
24
                                            )
                                            )
25                                          )
26                                          )
27
28         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                NATURE OF THE CASE
 4         1.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of SCALE PAYMENTS CORP.
 7   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 8   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
10   Plaintiff’s privacy.
11                               JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a New
15   York Corporation. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22   business within the State of California and a substantial portion of the events giving
23   rise to Plaintiff’s claims occurred in this District.
24                                         PARTIES
25         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26   residing in Los Angeles County, California and is a “person” as defined by 47
27   U.S.C. § 153 (39).
28         5.     Defendant, SCALE PAYMENTS CORP. (“Defendant”) is a merchant


                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 3 of 9 Page ID #:3




 1   payment processing corporation, and is a “person” as defined by 47 U.S.C. § 153
 2   (39).
 3           6.    The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11           7.    Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18           8.    Beginning in or around October 2017, Defendant contacted Plaintiff
19   on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
20   Plaintiff to purchase Defendant’s services.
21           9.    Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23           10.   Defendant contacted or attempted to contact Plaintiff from telephone
24   number (917) 591-9973 confirmed to be Defendant’s number.
25           11.   Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27           12.   During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         13.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 4   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 5                                CLASS ALLEGATIONS
 6         14.    Plaintiff brings this action individually and on behalf of all others
 7   similarly situated, as a member of the proposed class (hereafter, the Class).
 8         15.    The class concerning the ATDS claim for no prior express consent
 9   (hereafter “The ATDS Class”) is defined as follows:
10
                  All persons within the United States who received any
11                solicitation/telemarketing   telephone    calls   from
12                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
13
                  system or an artificial or prerecorded voice and such
14                person had not previously consented to receiving such
15
                  calls within the four years prior to the filing of this
                  Complaint through to class certification.
16
17
18         16.    Plaintiff represents, and is a member of, The ATDS Class, consisting
19   of all persons within the United States who received any collection telephone calls
20   from Defendant to said person’s cellular telephone made through the use of any
21   automatic telephone dialing system or an artificial or prerecorded voice and such
22   person had not previously not provided their cellular telephone number to
23   Defendant within the four years prior to the filing of this Complaint.
24         17.    Defendant, its employees and agents are excluded from The Class.
25   Plaintiff does not know the number of members in The Class, but believes the Class
26   members number in the thousands, if not more. Thus, this matter should be
27   certified as a Class Action to assist in the expeditious litigation of the matter.
28         18.    The Class is so numerous that the individual joinder of all of its


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 5 of 9 Page ID #:5




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Class includes thousands of members.          Plaintiff alleges that The Class
 5   members may be ascertained by the records maintained by Defendant.
 6         19.    Plaintiff and members of The ATDS Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 9   and ATDS Class members to incur certain charges or reduced telephone time for
10   which Plaintiff and ATDS Class members had previously paid by having to retrieve
11   or administer messages left by Defendant during those illegal calls, and invading
12   the privacy of said Plaintiff and ATDS Class members.
13         20.    Common questions of fact and law exist as to all members of The
14   ATDS Class which predominate over any questions affecting only individual
15   members of The ATDS Class. These common legal and factual questions, which
16   do not vary between ATDS Class members, and which may be determined without
17   reference to the individual circumstances of any ATDS Class members, include,
18   but are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant made any telemarketing/solicitation call
21                       (other than a call made for emergency purposes or made with
22                       the prior express consent of the called party) to a ATDS Class
23                       member using any automatic telephone dialing system or any
24                       artificial or prerecorded voice to any telephone number
25                       assigned to a cellular telephone service;
26                b.     Whether Plaintiff and the ATDS Class members were damaged
27                       thereby, and the extent of damages for such violation; and
28                c.     Whether Defendant should be enjoined from engaging in such


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 6 of 9 Page ID #:6




 1                      conduct in the future.
 2         21.    As a person that received telemarketing/solicitation calls from
 3   Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The ATDS Class.
 6         22.    Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         23.    A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all Classes members is impracticable. Even if every Classes member could
12   afford individual litigation, the court system could not. It would be unduly
13   burdensome to the courts in which individual litigation of numerous issues would
14   proceed. Individualized litigation would also present the potential for varying,
15   inconsistent, or contradictory judgments and would magnify the delay and expense
16   to all parties and to the court system resulting from multiple trials of the same
17   complex factual issues. By contrast, the conduct of this action as a class action
18   presents fewer management difficulties, conserves the resources of the parties and
19   of the court system, and protects the rights of each Classes member.
20         24.    The prosecution of separate actions by individual Classes members
21   would create a risk of adjudications with respect to them that would, as a practical
22   matter, be dispositive of the interests of the other Classes members not parties to
23   such adjudications or that would substantially impair or impede the ability of such
24   non-party Class members to protect their interests.
25         25.    Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of the Class as a whole.
28                             FIRST CAUSE OF ACTION


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 7 of 9 Page ID #:7




 1          Negligent Violations of the Telephone Consumer Protection Act
 2                                      47 U.S.C. §227(b).
 3                             On Behalf of the ATDS Class
 4         26.    Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above.
 6         27.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9   47 U.S.C. § 227 (b)(1)(A).
10         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11   Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13         29.    Plaintiff and the ATDS Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                      47 U.S.C. §227(b)
19                             On Behalf of the ATDS Class
20         30.    Plaintiff repeats and incorporates by reference into this cause of action
21   the allegations set forth above.
22         31.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple knowing and/or willful violations of the TCPA, including but not
24   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
25   and in particular 47 U.S.C. § 227 (b)(1)(A).
26         32.    As a result of Defendant’s knowing and/or willful violations of 47
27   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled to an award of
28   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 8 of 9 Page ID #:8




 1   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2         33.    Plaintiff and the Class members are also entitled to and seek injunctive
 3   relief prohibiting such conduct in the future.
 4                                PRAYER FOR RELIEF
 5    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                    47 U.S.C. §227(b)
 9                As a result of Defendant’s negligent violations of 47 U.S.C.
10                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
11                request $500 in statutory damages, for each and every violation,
12                pursuant to 47 U.S.C. 227(b)(3)(B).
13                Any and all other relief that the Court deems just and proper.
14                           SECOND CAUSE OF ACTION
15    Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                            Act
17                                    47 U.S.C. §227(b)
18                As a result of Defendant’s willful and/or knowing violations of 47
19                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
20                entitled to and request treble damages, as provided by statute, up to
21                $1,500, for each and every violation, pursuant to 47 U.S.C.
22                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
23                Any and all other relief that the Court deems just and proper.
24         34.    Pursuant to the Seventh Amendment to the Constitution of the United
25   States of America, Plaintiff is entitled to, and demands, a trial by jury.
26
27   Respectfully Submitted this 24th Day of September, 2020.
28
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.



                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-08772-DDP-AGR Document 1 Filed 09/24/20 Page 9 of 9 Page ID #:9




 1
                                   By: /s/ Todd M. Friedman
 2                                     Todd M. Friedman
 3                                     Law Offices of Todd M. Friedman
                                       Attorney for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                             CLASS ACTION COMPLAINT
                                         -9-
